DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassil et al., US patent 6454681.
	Regarding claim 1, Brassil et al., discloses a Hand Rehabilitation Glove with features of the claimed invention including a force measurement device comprising: a body portion (such as element 700); and a plurality of pressure sensors (see col. 12, line 44) held by the body portion, wherein the plurality of pressure sensors includes a first sensor that is at least one pressure sensor, and two or more second sensors other than the first sensor, the two or more second sensors including pressure-sensitive surfaces oriented in the same direction, and a pressure-sensitive surface (of the compressible substance 712) of the first sensor and the pressure-sensitive surfaces of the two or more second sensors are disposed such that, when a subject pressurizes (see col. 9, line 60)  the pressure-sensitive surface of the first sensor and the pressure-sensitive surfaces of the two or more second sensors, the gripping force measurement device is grippable by the subject.  
	Regarding claim 2, the body portion is configured to change a holding position of at least one of the first sensor and the two or more second sensors.  
	Regarding claims 3, 6, a guide portion provided in the body portion, and configured to come into contact with a finger of the subject to guide a position of the finger with respect to the pressure-sensitive surface of at least one of the two or more second sensors (see col. 10, lines 57-62).  
	Regarding claims 7-10, there are variety of control to operate the device with a variety of features (see col. 2, line 20-24 or col. 12, lies 2-5,  see also figure 10).  
	Regarding claims 11-18, the distance between the senor will change upon the inflation of some body portion.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, April 07, 2022